DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 19, 2021. 
Claims 1, 4-8, 12, and 15-18 have been amended. 
Claims 1, 4-12, and 15-19 are pending.
Response to Arguments
Applicant's arguments filed December 19, 2021 have been fully considered but they are not persuasive. Regarding the abstract objection,  Applicant argues that the abstract is not required to be on a separate sheet since the abstract was published with a PCT international application. However, the abstract is greater than 150 words. 
Regarding the claim objections of claims 1-19, Applicant argues that the claims have been amended to overcome the objections. However, the amendments have introduced new minor informalities. Claims 2-3, and 13-14 have been canceled. 
Regarding the 112(b) rejection of claims 1-19,  Applicant argues that the claims have been amended to overcome the rejection. However, the amendments to claims 1 and 12 have new indefinite claim language. Applicant has failed to amend the indefinite claim language of claims 4-6, 8, 15, and 17. Claims 2-3, and 13-14 have been canceled. 
Applicant’s arguments, see Pg. 9, filed December 19, 2021, with respect to Claims 1-19 have been fully considered and are persuasive.  The 103 rejection of the claims has been . 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1, 4-12, and 15-19 are objected to because of the following informalities: 
Regarding claim 1,  “the presence of no target particles” in line 40 should be changed to “a presence of no target particles” in order to correct the antecedence. Claims 5-6 and 11 are objected to by virtue of their dependency. 
Regarding claim 4, a “,” should be added  between “a first selection step” and “detector” in line 4 and should be added between “a second selection step” and “further” in line 6 in order to correct a grammatical informality.
Regarding claim 7, 
Regarding claim 8, “wherein at least one target scan position is established and the following  further steps are conducted:” in lines 1-2 should be changed to “when at least one target scan position is established, the method further comprising the steps of:” in order to correct a grammatical informality. Claim 9 is objected to by virtue of its dependency. 
Regarding claim 10, “the further step of” in lines 1-2 should be changed to “the step of” in order to correct a grammatical informality. 
Regarding claim 12, “and,” in line 24 should be changed to “and” in order to correct a grammatical informality. The limitations “the volume of X-ray beam” in line 12 and “the remaining detector elements” in line 23 should be changed to “a volume of the X-ray beam” and “a remaining detector elements” in order to correct the antecedence. The term “when” should be added before between “(i) “ and “the detector signals” in order to correct a grammatical informality. Claims 15 and 17-19 are objected to by virtue of their dependency.
Regarding claim 16, “in forward direction” in line 4 should be changed to “in a forward direction” in order to correct a grammatical informality. 

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the limitations “the step of detecting the X-ray radiation includes measuring an energy spectrum of the X-ray radiation  emerging from the object with each detector element for each of a multiplicity of predetermined scan positions” and “wherein for each of the multiplicity of predetermined scan positions” render the claim indefinite. The claim states that the radiation is detected for each multiplicity of scan positions in lines 9-10. The detection of radiation at each predetermined scans positions is not recited by the claim. The predetermined scan positions is not defined by the claim. The Examiner has interpreted the claim limitations as “the step of detecting the X-ray radiation includes measuring an energy spectrum of the X-ray radiation  emerging from the object with each detector element for each of the multiplicity of predetermined scan positions” and “wherein for each of the multiplicity of scan positions”.
The limitation “selecting a subset of significant detector elements, the detector signals of said significant detector elements facilitating detection of the X-ray fluorescence of the target particles with a statistical significance that is increased in comparison with remaining detector 
Claim 1 recites the limitation " the statistical significance of a sum signal of the remaining detector elements of the multiplicity of detector elements" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim. The statistical significance of detector signals of the significant detector elements is defined by the claim. However, the claim fails to introduce a limitation directed to “a statistical significance of a sum signal of the remaining detector elements”.  The claim fails to define how the sum signal is obtained for the remaining detectors. The steps of processing detector signals is recited but does not recite a step of obtaining a sum signal. 
The claim recites “the subset of the significant detector elements is selected in such a way that: detector elements are discarded, the detector signals of which do not deliver any elevation of the statistical significance” renders the claim indefinite. The claim recites limitations directed to spectrally selective detector elements, significant detector elements, detector elements, and remaining detector elements. The limitation recites that detector elements are discarded but does not specify which detector elements. As currently written, the claim does not particularly point how the detector elements are discard or if the “detector signals of which” is referring to the 
Further, the limitation “if significant detector elements are found at at least one scan position, the presence of target particles is detected and this scan position is established as a target scan position, at which the target particles are localized in the first projection plane, and if significant detector elements are found at no scan position, the presence of no target particles is detected” renders the claim indefinite. As currently written, the limitation is a contingent limitation that does not require both conditions to occur and the steps are recited passively. The use of the term “if” does not require the condition to occur. See MPEP 2111.04. The Examiner has interpreted the limitation as “detecting the presence of the target particles at at least one of the multiplicity of scan positions and establishing the at least one scan position as a target scan position when significant detector elements are found at the at least one scan position at which the target particles are localized in the first projection plane, and the presence of target particles is not detected when significant detector elements are not found at the at least one of the multiplicity of scan positions”. Claims 7, and 10-11 are rejected by virtue of their dependency. 
Regarding claim 4, the limitations “the method according to claim 1, wherein: - for each of the multiplicity of predetermined scan positions, the subset of significant detector elements is selected with a two-stage selection, wherein - in a first selection step detector elements are discarded, which detect predominantly background X-ray scatter radiation, and - in a second selection step further detector elements are discarded, the detector signals of which do not deliver any increase of the statistical significance of a sum signal of the remaining detector 
The claim recites “detector elements” and “further detector elements” which render the claim indefinite. The element of “further detector elements” is not defined by the claim. Independent claim 1 defines spatially selective detector elements, significant detector elements and remaining elements. The claim fails to particularly point out what is considered as further detector elements or whether they are part of the claimed detector array. The Examiner has interpreted the claim as “the method according to claim 1, wherein: - selecting the subset of significant detector elements for each of the multiplicity of scan positions with a two-step selection, the two-step selection comprising: discarding remaining detector elements which detect predominantly background X-ray scatter radiation, and discarding further detector elements, the detector signals of which do not deliver any increase of the statistical significance of a sum signal of the remaining detector elements”. 
Regarding claim 5, the limitation “wherein for each of the multiplicity of predetermined scan positions the subset of significant detector elements is selected in a preselected subset of detector elements ” renders the claim indefinite. The step directed to  “the subset of significant detector elements is selected in a preselected subset of detector elements” is recited passively and is not recite as a positive active step. The claim fails to particularly point out whether the selection step is part of the claimed invention. 
The claim recites “the subset of significant detector elements is selected in a preselected subset of detector elements, which is established beforehand on the basis of a priori information 
Regarding claim 6, the limitations “ the steps of a to d are performed in a preparatory measurement with a first X-ray beam with a first diameter in order to establish a preparatory target scan position representing a target scan region in the first projection plane” and “the steps a to d are performed in a main measurement with a second X-ray beam with a second diameter, which is the same as the first diameter or smaller than the first diameter, whereby the selected after target scan position is established inside the target scan region” render the claim indefinite because they are generally narrative and fail to positively recite active steps. As currently written, the performance of preparatory measurement to establish a preparatory target scan position and the performance of the main measurement are recited passively. The claim fails particularly point out whether or not the steps are part of the claimed method. 
Further, the claim recites “if the presence of the target particles is detected” which renders the claim indefinite. The limitation is a contingent limitation that does not require the 
Claim 6 recites the limitation "the selected target scan position" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The claim states that the preparatory target scan position is established. However, the claim fails to define the selection of a target scan position or introduce “a selected target scan position”. The Examiner has interpreted the claim limitation as “the preparatory target scan position”. 
Regarding claim 8, the claim recites the limitation "the position of the target particles" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim as “a position of target particles”. Claim 9 is rejected by virtue of their dependency.
Regarding claim 12, the limitation “the control detective is configured to select a subset of significant detector elements for each of a multiplicity of predetermined scan positions” renders the claim indefinite because the predetermined scan positions is not defined. The claim recites that the object is scanned at a multiplicity of scans positions but not at a multiplicity of predetermined scan positions. The Examiner has interpreted the limitation as “the control detective is configured to select a subset of significant detector elements for each of the multiplicity of scan positions”.
The claim recites “the control device is configured to select the subset of significant detector elements, such that: detector elements are discarded, the detector signals of which do not deliver any elevation of the statistical significance” renders the claim indefinite. The claim recites limitations directed to spectrally selective detector elements, significant detector elements, detector elements, and remaining detector elements. The limitation recites that detector 
Further, the limitation “if significant detector elements are found at at least one scan position, the presence of target particles is detected and this scan position is established as a target scan position, at which the target particles are localized in the first projection plane, and if significant detector elements are found at no scan position, the presence of no target particles is detected” renders the claim indefinite. As currently written, the limitation is a contingent limitation that does not require both conditions to occur and the steps are recited passively. The use of the term “if” does not require the condition to occur. See MPEP 2111.04. The Examiner has interpreted the limitation as detecting the presence of the target particles at at least one of the multiplicity of scan positions and establishing the at least one scan position as a target scan position when significant detector elements are found at the at least one scan position at which the target particles are localized in the first projection plane, and the presence of target particles is not detected when significant detector elements are not found at the at least one of the multiplicity of scan positions”. Claim 19 is rejected by virtue of their dependency.
Regarding claim 15, the claim recites the limitation “further detector elements” which renders the claim indefinite. The claim fails to define what the claimed invention considers 
The claim recites the limitation “the basis” in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner has interpreted the limitation as “a basis”. 
Regarding claim 17,  the claim recites “if at least one target scan position has been established” which renders the claim indefinite. The claim fails to particularly point out that the establishing of the target scan position is required since it uses the term “if”. The Examiner has interpreted the limitation as “when”. Further, the claim fails to recite limitations directed to establishing at least one target scan position. The step of establishing at least on target scan is missing from the claim. Claim 18 is rejected by virtue of their dependency. 
Allowable Subject Matter
Claims 1, 4-12, and 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts are Muller (DE 102012023344A1; all notations directed to translated Muller) in view of Meng (U.S. 2011/0188629).
Regarding claim 1, as best understood:
Muller discloses a method for an X-ray fluorescence measurement, wherein a presence of fluorescing target particles is detected in an object to be examined and target particles that are present are localized in the object, comprising the steps of
 generating an X-ray beam (Translated Muller; [0010], radiation generated) using a source device (Fig. 1, 1), wherein the X-ray beam (Fig. 1, 3) extends through the object (Fig. 1, 
irradiating the object with the X-ray beam (Translated Muller; [0011], radiation passed through object) at a multiplicity of scan positions in a first projection plane (Translated Muller; [0018], fluorescence radiation detected at each angle), wherein the multiplicity of scan positions are set by a scanning device (Translated Muller; [0018], fluorescence radiation detected at each angle), by way of which the source device and the object are moved relative to one another (Translated Muller; [0018], fluorescence radiation detected at each angle),
detecting X-ray radiation (Translated Muller; [0018], fluorescence radiation detected at each angle), emitted from the object in a plurality of spatial directions (Translated Muller; [0018], fluorescence radiation detected at each angle), at each scan position using a detector array device (Translated Muller; [0018], fluorescence radiation detected at each angle), which is securely connected to the source device (Fig. 1, detector 11), wherein the detector array device comprises a multiplicity of spectrally selective detector elements (Translated Muller; [0015], selective detection), which are arranged to detect the X-ray radiation in the plurality of spatial directions (Translated Muller; [0015], selective detection), and a lamellas (Translated Muller; [0012], collimator lamellae), which extend in radial directions relative to the X-ray beam direction (Translated Muller; [0012], collimator lamellae extend radially), which shield the multiplicity of spectrally selective detector elements from X- ray radiation scattered in the object (Translated Muller; [0012], collimator lamellae) and which are arranged in such a way that the multiplicity of spectrally selective detector elements are able to detect X-ray radiation from all locations (Translated Muller; [0015], selective detection) within a volume of the X- ray beam in the object (Translated Muller; [0015], selective detection) wherein the step of detecting the X-ray 
processing detector signals of the multiplicity of spectrally selective detector elements (Translated Muller; [0018], image processing) in order to detect X-ray fluorescence of target particles (Translated Muller; [0015], selective detection of fluorescence) in the detected X-ray radiation and in order to localize the target particles in the object, 
when significant detector elements are found at at least one scan position, the presence of target particles is detected and this scan position is established as a target scan position (Translated Muller; [0018], fluorescence radiation detected at each angle; Fig. 1, 11), at which the target particles are localized in the first projection plane, and when significant detector elements are found at no scan position, the presence of no target particles is detected (Translated Muller; [0015], selective detection of fluorescence).
Meng teaches disclose a plurality of screen lamellas (Fig. 1D, multiple slit apertures);
the step of processing detector signals includes selecting a subset of significant detector elements ([0029], given detector element; [0031], detector with multiple pixels), wherein the significant detector elements facilitating detection of the X-ray fluorescence of the target particles have detector signals with a statistical significance that is increased in comparison with remaining detector elements of the multiplicity of spectrally selective detector elements, which are not significant detector elements. ([0037], target resolution based on detected radiation signal found based on statistical calculation), 
However, Muller and Meng fail to teach wherein for each of the multiplicity of scan positions, the subset of the significant detector elements is selected in such a way that: (i) the 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection as set forth in this Office action. Claims 4-11 would allowable if the 112(b) rejection set forth in this Office action is overcome. 
Regarding claim 12, as best understood:
Muller discloses an X-ray fluorescence measuring apparatus, which is configured to localize fluorescing target particles in an object to be examined, comprising 
a source device (Fig. 1, 1), which is configured to generate an X-ray beam (Translated Muller; [0010], radiation generated), which extends through the object (Fig. 1, 5) to be examined in an X-ray beam direction parallel to a first projection direction (Fig. 1, beam 3 extend through object parallel to radiation direction), 
a detector array device (Translated Muller; [0018], fluorescence radiation detected at each angle; Fig. 1, 11), which is securely connected to the source device (Fig. 1, detector 11 and source 1), is configured to detect X-ray radiation, emitted from the object in a plurality of spatial directions (Translated Muller; [0018], fluorescence radiation detected at each angle), a multiplicity of spectrally selective detector elements (Translated Muller; [0015], selective detection), which are arranged to detect the X-ray radiation in the plurality of spatial directions 
 a scanning device (Translated Muller; [0018], fluorescence radiation detected at each angle), by use of which the source and detector array devices and the holding device (Translated Muller; [0018], device is moved during scanning) can be moved relative to one another (Translated Muller; [0018], device is moved during scanning) in such a way that the X-ray beam can scan the object in a first projection plane at a multiplicity of scan positions (Translated Muller; [0018],  detecting at the each angle), and 
process detector signals of the detector elements (Translated Muller; [0018], image processing), in order to detect X-ray fluorescence of target particles in the detected X-ray radiation (Translated Muller; [0015], selective detection of fluorescence) and in order to localize the target particles in the object if the X-ray fluorescence is detected, detecting the presence of the target particles at at least one of the multiplicity of scan positions  (Translated Muller; [0015], selective detection of fluorescence) and establishing the at least one scan position as a target scan position when significant detector elements are found at the at least one scan position at which the target particles are localized in the first projection plane  (Translated Muller; [0015], 
  Meng teaches a holding device (Fig. 2, object stage), which is configured to accommodate the object (fig. 2, object),
 a plurality of screen lamellas (Fig. 1D, multiple slit apertures), 
a control device ([0051], computing system),
the control device ([0051], computing system) is configured to select  a subset of significant detector elements ([0025], each x-ray based on a distinct voxel) for each of a multiplicity of scan positions ([0022], multiple view angles), the detector signals of said subset of detector elements facilitating the detection of the X-ray fluorescence of the target particles with a statistical significance that is increased in comparison with the remain detector elements of the multiplicity of detector elements, which are not significant ([0037], target resolution based on detected radiation signal found based on statistical calculation).
However, Muller and Meng fail to teach  the control device is configured to select the subset of significant detector elements by: (i) the detector signals of said significant detector elements facilitating the detection of the X-ray fluorescence of the target particles have a maximum statistical significance or (ii) discarding detector elements are discarded when the detector signals do not deliver any elevation of a statistical significance of a sum signal of the remaining detector elements of the multiplicity of detector elements.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection as set forth in . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K./Examiner, Art Unit 2884    

/DANI FOX/Primary Examiner, Art Unit 2884